DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 11/18/2021.
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Response to Amendment
In view of the amendments to the claims filed 11/18/2021 the rejections to claims 1-20 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome or moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 are allowable.

Independent claims 9 and 16 are of slightly different scope but recite similar operations and limitations to those in claim 1. Specifically, claims 9 and 16 recite “provisioning” the journal which is exposed as a device to a physical system and exposed to a raw disk mapped journal to a virtual replication system. These claims then further require similar snapshot operations, identifying changes, and writing changes to a journal as those in claim 1, as well as notifying and replication by the virtual system. The limitations amount to a slight reordering and some further details as to how the journal is exposed to physical and virtual systems, but are allowable for generally the reasons as provided below and the limitations of claims 9 and 16 respectively, when considered together with all of the other recited limitations within each claim as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
There are various replication mechanisms found in the prior art. This includes generally maintaining consistency groups as well as using logs/journals to asynchronously replicate changes between sites. Cascaded replication generally from a first site to an intermediary, wherein the 
The closest prior art found in the searches are Kumarasamy (US2013/0262638) and Natanzon (US2017/0235652) as cited in the previous rejections. As well as Matsui (US2009/0204774), Takeda (US2006/0174076), Deguchi (US2014/0068210), and Kotagiri (US2013/0024722) as cited in the previous Office action as pertinent art. Additional updated searching found other closest references as Bezbaruah (US 8,799,211), Thiel (US2007/0162516), Boyd (US2009/0300304), and Dantkale (US2014/0279884).
Kumarasamy, as cited in the previous Office action, teaches generally snapshots and a replication/migration that includes journaling of changes. This includes generally a virtual replication system as a component of a migration system that as in [0073] operates to “expose or otherwise provide the virtual machine with access … to the physical production data store” as well as in [0077] accessing “logs obtained from the existing physical machine.” However, the logs in the reference appear to contain changes, but not snapshot based determined changes. Moreover, the accessing is by a migration manager, not the virtual system itself. Most pointedly, there is no notification of changes to the journal to the virtual system, but rather the migration manager must query or scan the log to 
Natanzon, was cited previously mainly as it relates to teaching consistency groups, which has no bearing on the noted features claiming the specific exposing, accessing, and cascading replication by a virtual system. Natanzon as in [0060] generally describes “virtual access” which “exposes … the data …. partially stored on the journal” to a virtual system. However, nothing therein relates to the specifically claimed notification or cascading and distribution of read changes. Thus, alone or in combination, the reference does not teach or render obvious the instant claims.
Matsui, as noted in the previous citations of pertinent art, teaches a secondary system that accesses a journal on a primary system to read the journal. However, nothing in Matsui is directed to a virtual system, there is no notification, and there is no distribution or cascading, such that nothing in the reference (alone or in combination) can be seen to teach or render obvious the instant claims.
Takeda, as noted in the previous citations of pertinent art, teaches generally volume and journal pairs, including some virtual systems. However, the journal processing disclosed is not akin to the instant claims and there is no notification as claimed herein as part of any replication operations. Thus, alone or in combination, the reference does not teach or render obvious the instant claims.
Deguchi, as noted in the previous citations of pertinent art, teaches as in Fig. 9and [0075] a secondary storage system accessing a journal of a primary storage system. However, again there is no indication of any notification as part of journaling and replication operations as claimed in this application. Nor is there exposing and reading by a virtual system as claimed, even if Deguchi has some virtual elements. Thus, alone or in combination, the reference does not teach or render obvious the instant claims.
Kotagiri, as noted in the previous citations of pertinent art, as in [0066]-[0067] teaches a virtual system accessing a log file. However, again there is no indication of any notification as part of journaling 
Bezbaruah, as in col. 5:35-67 teaches generally a cascaded replication as shown in Figs. 2A-2C. While such is generally a form of cascaded replication, it is not performed by a physical/virtual systems as in the instant claims, is not based on a notification as claimed, and does not teach or render obvious (alone or in combination) the instant claims.
Thiel, as in [0019]-[0022] discloses a replication system based on logs that does include notifications when log is changed. However, the notification is not to a virtual system and the operations are not to read the log after the notification, but rather to copy the log to the secondary site. This is counter to the instant claims, which explicitly read the primary physical journal as opposed to creating a virtual side copy of the journal. Thus, alone or in combination, the reference does not teach or render obvious the instant claims.
Boyd, teaches heterogeneous replication engines to include as in [0064] journals with a virtual copy relationship. However the messaging described is not akin to the claimed notification based on journal changes to the virtual system. Moreover, the replication based on any log is not akin to the other claimed operations to expose and access the journal by a virtual system to cascade the replication. Thus, alone or in combination, the reference does not teach or render obvious the instant claims.
Finally, Dantkale teaches some cluster based distribution of logging and replication tasks based on the log. Including teaching various cluster nodes having read/write or read access to the logs. However, as in all the other found prior art, the messaging disclosed is not the same as the claimed notification to a virtual system based on changes to a log nor does the reading of the log occur by a virtual system in the same fashion as claimed. Thus, alone or in combination, the reference does not teach or render obvious the instant claims.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claims 1, 9, or 16 in combination and conjunction with all of the other specific limitations recited in each claim respectively. Each independent claim as a whole has not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 1, 9, and 16 are allowable.
Dependent claims 2-8, 10-15, and 17-20 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-20

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T. BROOKS/
Examiner, Art Unit 2156
3/11/2020